Clark, C. J.,
concurring. Mental suffering is as real as physical. Every one who has suffered either is a competent witness that there is no fiction about it. There is the same practical difficulty in measuring compensation for physical anguish as for mental, but the same difficulty arises also in nearly all cases of estimating unliquidated damages. Juries, under the instruction of learned and just judges, who will restrain excessive verdicts, must, upon consideration of all the evidence, award fair compensation. All courts allow compensation for mental suffering, not only when accompanied by physical pain, but in many cases when there is no physical suffering, as in actions for seduction, slander, libel, breach of promise of marriage, and perhaps some others. The courts in the several independent State jurisdiction's in this country have not been agreed as to the allowance of damages for mental suffering when it has been caused by the wrongful or negligent conduct of a telegraph company in the delay or non-delivery of what is known as death messages, but the uniform and unbroken decisions of this Court place it among those that allow recovery in such cases. The legal rule laid down is clear and just: “In all cases, damages for mental anguish are purely compensatory and should never exceed a just and reasonable compensation for the injury suffered.” And we have just repeated in Bowers v. Telegraph Co., 135 N. C., at this term, that mere disappointment will not amount to mental anguish.
When the relationship of the parties is close, the law presumes some mental anguish from the fact that the telegram was sent, the amount of the compensation for the mental suf*468fering caused by tbe failure to deliver being a matter for tbe jury upon tbe evidence. Tbe nearness of tbe relationship is only material when tbis presumption is relied upon. There is no better statement of tbe rule on tbis point than that to be found in tbe clearly reasoned opinion of Mr. Justice Walker in Bright v. Telegraph Co., 132 N. C., 317: “’The law does not regard so much tbe technical relation between tbe parties, or their legal status to each other, as it does the actual relation that exists and tbe state of feeling between them. It does not raise any presumption of mental anguish when there is no relation by blood, but if mental suffering does actually result from tbe failure to deliver a message (of tbis nature) where there is only affinity between tbe parties, it may be recovered. * * * It is not necessary for the company to know tbe relation between tbe sender and tbe sendee from tbe terms of tbe message, or to know anything more than that tbe message is one of importance, and tbis should always be inferred from tbe fact that it relates to tbe illness or death of a person. "When tbis is tbe case, it is sufficient to put tbe company on notice that a failure to deliver will result in mental suffering, for which damages may be recovered.”
Since it is established as a fact in tbis case that there was mental suffering caused by tbe defendant’s failure to deliver tbe telegram, and there was evidence to prove it, tbis case does “not fall beyond the limits of the law,” which holds the defendant liable to render just compensation for tbe injury it has inflicted.